a Memorandum. — In the winter vacation, to wit: on the 19th day of January, 1841, the Honorable Richard H. Bayard having been elected to the Senate of the United States, resigned his office of chief justice of this State; and the Honorable James Booth, of New Castle, was appointed in his place on the 12th of March, 1841, and took his seat at the commencement of this term.
The record showed that an action of debt was commenced and prosecuted to judgment at the suit of Cannon vs. Lofland, before justice Hammersley of Kent county; the judgment being dated July 15, 1840. A duly certified transcript of all the docket entries touching the judgment before justice Hammersley, was on the 14th of September, 1840, filed before justice Watson of Sussex county, who issued execution thereon on the 18th of September, 1840.
The exceptions were that the proceeding should have been by scire facias under section 28 of Dig. 347. *Page 321 
But the Court said the proceeding is under section 14,Dig. 338, and is defective, because not before a justice of the peace of the same county where the judgment was originally rendered. A scire facias may be issued by a justice in either county, on the transcript of a judgment before any other justice in the State, but an execution cannot be issued on such transcript by any other than a justice of the same county.
                                                      Judgment reversed.